JUSTICE HEIPLE, dissenting: This is a pitiful case involving a child of tender years who suffers from cerebral palsy. His parents first gave him up for adoption to an aunt and uncle, and the natural parents were then divorced following the surrender and adoption of the child. The adoptive parents, who are relatives and neighbors of the maternal grandparents, are not on friendly terms with the maternal grandparents and resisted efforts at visitation. The trial court granted grandparental visitation and this court reverses. I respectfully disagree. A legalistic analysis and discussion of the relevant statutory and case authority adds nothing to the case. Suffice it to say that depending on one’s view of the matter, the law can be read either way. What we have here, really, is a pure policy question. Should the grandparents in this situation have a legal right to reasonable visitation? I believe that they should have that right. Accordingly, I dissent.